Leventritt, J. (Concurring.)
This was a proceeding for forcible entry and detainer. The defendant, Frank Knick, was in possession of the store at 61 Pike street on and prior to the 2d day of June, 1898.
Jacob Kottek, the owner of the premises, had, on the 30th day of April, 1896, executed a lease of the store to one David Brill for a period of three years, and the latter unknown to Kottek, on the 28th day of February, 1898, assigned the unexpired term to Knick, who, however, employed Brill as his agent to continue there the saloon business. The rent thereafter was paid through Brill, but default in payment for the month of May having been made, Kottek instituted summary proceedings. The precept was served on Brill on the 13th day of that month, and, in due course, a judgment of dispossession was rendered and, on the 18th day of May, a warrant was issued. It does not appear that this warrant was ever executed. Thereafter, on the 31st day of May, 1898, Kottek executed a new lease to Samuel Tischler, the petitioner, to take effect the next day. Upon the trial some very slight evidence was introduced supporting Tischler’s assumption of possession. This, even in the absence of the overwhelming preponderance of evidence in contradiction, would not sustain such possession as is the condition precedent to the maintenance of this proceeding. Thus, on the 1st of June, Tischler claims that he went to the store and obtained the keys. Several witnesses swear that he never entered the store. Tischler asserts that he found Brill behind the bar, and that he acceded to Brill’s request to be permitted to remain until the following morning. - Tischler thereupon left. Returning on June the 2d, he found the defendant Knick in possession, conducting the business, and claiming his rights under the assignment of the first lease. This is substantially the entire evidence of the petitioner and it is not only materially discredited by the written admissions of his chief witness but is completely overborne by contradictory proof. Even Tischler does not pretend that he did more than announce his right to the premises. He walked in and departed as a stranger would have done. He assumed no control, gave no directions and, in fact, did nothing indicative of ownership.
Granting, however, that he was in possession, this proceeding must fail as the record is barren of evidence showing either a forcible entry or a forcible detainer. From all that appears Knick entered quietly and peaceably. Tischler, on his return, found him there, behind the bar waiting on customers. Even con*741ceding that Brill was ejected, and the more improbable statement that he was the recently constituted agent of the petitioner, the prior, quiet entry of Knick cannot thereby be converted into a forcible one. That ejectment is the sole evidence of violence. There is, in our opinion, no evidence of forcible detainer. Knick’s statement to petitioner’s attorney that “ no one had a right to interfere, that he could put anybody out who went to interfere with him ”'was the only evidence offered to support the detainer and constituted no such present threat or intimidation against the petitioner as would warrant a finding of forcible detainer. The judgment should be reversed, with costs.
Freedman, P. J., concurs.
Judgment reversed, with costs.